 ALLIED CHEMICAL CORP.Allied Chemical Corporation,Specialty Chemicals Di-vision,Baker&Adamson Works and Local 8-873,Oil, Chemical&Atomic Workers International Un-ion, AFL-CIO, Petitioner.Case 4-RC-9333April20, 1972DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Francis W. Hoeberof the National LaborRelationsBoard. Following theclose of the hearing the Regional Director for Region4 transferredthis caseto the Board for decision.Thereafter, the Petitioner, Employer, and Intervenorfiled briefs with the Board.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding,' theBoard finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The labororganizationsinvolved claim to repre-sent certain employees of the Employer?3.No question affecting commerce exists concern-ing the representation of certain employees of theEmployer withinthe meaningof Section 9(c)(1) andSection 2(6) and (7) of the Act for the following rea-sons:The Intervenor has been the collective-bargainingagent at the Respondent's plant for a number of years.There is currently a collective-bargaining agreementbetween the Intervenor on behalf of its Local 13866and the Employer which was entered into on Novem-ber 18, 1970, and which expires November 17, 1973.The Intervenor alleges thatthis agreementis a bar tothis proceeding. Petitioneralleges it isnot a bar be-cause of a schism which has occurred within the ranksof the Intervenor. The Employer takes no position onthe schismissue,but urges that the collective-bargain-ing agreementshould continue to operate for the bal-ance of its term.In 1970, there was a contest for the presidency ofthe Intervenor between the incumbent president, El-wood Moffett, and Angelo Cefalo, who was at thattime a member of its international executive board.An election was held, at which Moffett was elected'The request for oral argument is denied as the record and briefsadequatelypresent the issues and the positions of the parties2 InternationalUnionof District50,Allied & Technical Workers of theUnited States and Canada, intervened,based uponits collective-bargainingagreementwith the Employerin behalf ofitsLocal 13866.483over Cefalo by a vote of53,607 to 46,824. A complaintregarding the election was filed with the Secretary ofLabor by Cefalo,and thereafter a civil action wasinstituted by the Secretary to set aside the election. Insettlement of this action,the Intervenor entered intoa stipulation with the Secretaryof Labor toconduct,under the Secretary's supervision,a new election forits executive board and thereafter a new election forinternational officers.A convention of the Interna-tional was called on March 15,1971, to be held fromAugust 22-25, to select the executive board and con-duct other business as necessary.On April 24, 1971, theIntervenor and the UnitedSteelworkers of America,executed an agreement tomerge the two organizations,subject to the approvalof the convention to be held in August of1971. Thisagreement to merge was announced to the staff at thattime and they were instructed to return to their localsto seek support.Thereafter,Cefalo filed suit to enjointhe merger and the matter is currently waiting courtaction on a plan for a vote on the proposed merger,presented by District 50 andopposed byCefalo. Mof-fett has continued to act as president of District 50and has administered its affairs.Cefalo,who has pro-posed the affiliation of District 50 with the Interna-tional Association of Machinists,was removed fromthe District50 payrolland has become an employeeof the International Association of Machinists. Heremains, however,a member of District 50 and con-tinues as an active contender for the presidency ofthat organization.Local 13866 of District 50 has, through its officers,participated in the convention.In the election of offi-cers in 1970, it supported Moffett.Since the time ofthe proposed merger,however,ithas become con-cerned about the dues structure of District 50, and itspresident and officers met with representatives of thePetitioner to discuss the possibility of affiliation withthe Petitioner.A special meeting was called on July20, 1971,to discuss the issues.After some discussion,a resolution to call for a vote on the future of theLocal was passed and a vote was held on July 30,1971, bysecret ballot.With about 202 of the 275employees who are in the bargaining unit voting, aresolution to affiliate with the Petitioner was adoptedby a vote of196 in favor,6 opposed.The Petitioner filed a petitionin Case 4-AC-26seeking to have the certification amended to substi-tute Local 8-873 of theOil,Chemical,&AtomicWorkers International Union for the InternationalUnion of District50, Allied & TechnicalWorkers oftheUnited States and Canada on behalf of Local13866 as the certified representative. On August 31,1971, this petition was dismissedby theRegional Di-rector.Thereafter, the Local was placed in trustee-ship.The Employercurrently deals with the trustee of196 NLRB No. 77 484DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Intervenor in the processing of grievances at thisplant.Petitioner asserts and the Intervenor denies that theforegoing facts establish the existence of a schism suf-ficient, under the principles set forth inHershey Choc-olate Corporation,'to remove the contract as a bar. Weagree with the Intervenor.In consideringHershey Chocolatethe essential ele-ments of a schism, the Board held that a necessaryprerequisite to a finding of schism was the existenceof a basic intraunion conflict, which it defined asbeing "any conflict over policy at the highest level ofan international union ... which results in the disrup-tion of existing intraunion relationships."4 It appearsto be the position of the Petitioner that the dispute,concerningwhether the Intervenor shall remainindependent or merge or affiliate with another union,and if the latter what union, satisfied the requirementthat there be a conflict over policy at the highest levelof an international union, and that the split betweenMoffett and Cefalo on this issue, in which Moffett hasassertedly transferred his affiliation to one union andCefalo has assertedly "opted" for another, satisfiesthe requirement that such conflict result in the disrup-tion of existing intraunion relationships. Assuming,arguendo,that the facts establish the existence of therequisite policy conflict, we cannot agree with thePetitioner that they also establish that such conflicthas resulted in the necessary disruption of intraunionrelationships.As the Board stated inHershey,underlying itsschism doctrine was its dual concern that a process beavailable for permitting an election in the face of acontract otherwise a bar when, because of an intraun-ion conflict, an immediate election was the only hopefor restoring the industrial stability normally fosteredby a collective-bargaining contract, but that an other-wise untimely election remain precluded when thealleged schism was in fact no more than a raid or aneffortby dissident elements to repudiate their' 121 NLRB 901.4Id at 907representative's bargain. It was in the light of theseconcerns that the Board determined the essential ele-ments of a schism, including the requirement that thepolicy conflict result in the disruption of existing in-traunion relationships sufficient to undermine thatindustrial stability normally flowing from the exist-ence of a collective-bargaining contract. As illustra-tions of the type of disruption envisaged, the Boardcited the disaffiliation or expulsion of an internationalfrom a federation, coupled with the creation by thefederation of a rival; or a split in an internationalcombined with the transfer of affiliation of some offi-cials to an existing rival or a new union; or any re-alignment which has substantially the same effect onthe stability of bargaining relationships.The situation with respect to District 50 does not,in our opinion, constitute such a disruption of existingrelationships. Clearly there has been no disaffiliationor expulsion which is in any way related to the assert-ed policy conflict. Nor is there here the kind of splitand transfer of affiliation contemplated byHershey.We may postulate basic differences between Moffettand Cefalo and that each is seeking to pull District 50in a different direction. Nonetheless, the fact remainsthat both continue to be members of District 50, andboth seek to realize their objectives not by fragment-ing that organization, but rather by controlling it. Dis-trict50 continues to exist, and there is no otherorganization which can, with any show of legitimacy,claim to be either District 50 or its heir.In these circumstances, we conclude that the pre-sent situation with respect to District 50 does notshow disruption or realignment sufficient to under-mine the industrial stability flowing from the existingcontract, and that therefore no schism exists. As thecurrent collective-bargaining agreement which willnot expire until November 10, 1973, is otherwise abar, we shall dismiss the petition.ORDERIt is hereby ordered that the petition herein be, andithereby is, dismissed.